Case 1:20-cv-10639-TLL-PTM ECF No. 1-3 filed 03/09/20   PageID.28   Page 1 of 1




                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                      NORTHERN DIVISION

DONALD J. ROBERTS, II, and
GUN OWNERS OF AMERICA, INC.,

                 Plaintiffs,
                                                Case No. _________
v.
                                                Hon.
U.S. JUSTICE DEPARTMENT,
BUREAU OF ALCOHOL, TOBACCO, FIREARMS
AND EXPLOSIVES, and
REGINA LOMBARDO, in her official capacity as
Acting Director, Bureau of Alcohol, Tobacco,
Firearms, and Explosives,

               Defendants.
__________________________________________________________________

                  LIST OF EXHIBITS TO COMPLAINT

A.   Open Letter to Michigan Federal Firearms Licensees
     Dated March 24, 2006
     From U.S. Department of Justice, Bureau of Alcohol, Tobacco, Firearms and
     Explosives

B.   PUBLIC SAFETY ADVISORY TO ALL MICHIGAN FEDERAL
     FIREARMS LICENSEES
     Dated March 3, 2020
     From U.S. U.S. Department of Justice, Bureau of Alcohol, Tobacco, Firearms
     and Explosives

C.   January 16, 2020 - U.S. U.S. Department of Justice, Bureau of Alcohol,
     Tobacco, Firearms and Explosives
     MEMORANDUM TO: All Directors, Industry Operations
     FROM:                  Deputy Assistant Director (IO)
                            Office of Field Operations
     SUBJECT:               NICS Alternative Permit Sampling Initiative
